I wish to take this 
opportunity to warmly congratulate Mr. Miguel 
d’Escoto Brockmann on his election as President of the 
General Assembly at its sixty-third session. He has the 
full support of my delegation, and I wish him every 
success as he guides the important deliberations of the 
session at this most critical time. I also wish to take 
this opportunity to express my delegation’s 
appreciation to his predecessor, Mr. Srgjan Kerim, who 
successfully presided over the General Assembly at its 
sixty-second session. 
 These are turbulent times indeed. The world 
today is not getting safer by any standard. Alas, there 
seems to be a vortex of perennial conflicts and crises. 
The fires in Afghanistan and Iraq have not been 
extinguished; to the contrary, they continue to 
smoulder and intensify, punctuated by misleading, 
short-lived lulls. The intractable conflict situations in 
the Middle East are not nearer to a solution today. In 
Somalia, humanitarian suffering of unparalleled 
magnitude continues to unfold, although it remains 
largely ignored by the international media. 
Furthermore, the war in Georgia, with its potential 
fallout for global polarization is symptomatic of, and 
underscores, the extremely fragile security 
environment that prevails in our troubled world today. 
 To add to that gloomy mix, the world is also 
witnessing volatile and speculative fluctuations in the 
price of fuel oil, an unprecedented hike in food prices 
and a recent spate of insolvency of financial 
corporations that in combination are driving the global 
economy towards recession. Rapid climatic changes 
resulting from progressive environmental degradation 
and the resulting spell of more frequent floods and 
droughts, as well as pandemics that are affecting 
millions of people, complete the grid of the immense 
challenges that our global community is facing today. 
These multifaceted problems stem from multiple 
causes.  
 At the same time, it cannot be denied that many 
of those problems have been exacerbated, if not 
instigated, by the misguided and domineering policies 
of the United States Government. Indeed, the 
fingerprints of the sole super-Power are discernible in 
most of the conflict situations that are raging in many 
parts of our globe, with the deleterious economic, 
financial and humanitarian ramifications that they 
invariably entail. 
 The perplexing feature of that overarching and 
negative development is the emergence of the concept 
of management by crisis as a new tool of policy 
promotion. These days, candid efforts are not exerted 
to prevent and manage conflicts. On the contrary, 
crises are deliberately spawned and allowed to fester 
and the resulting necessity for management then 
provides the United States with opportunity and 
latitude for control, in a situation of permanent 
instability. The absence of countervailing forces in a 
unipolar world has only aggravated the situation. 
Principal among those is the weakness of the United 
Nations in pursuing an independent line and acting as a 
bulwark of robust multilateralism. 
 The strong misgivings that I have expressed are 
attested to by the multiple situations of turbulence that 
continue to unfold in our part of the world. Allow me 
to illustrate this grim reality through a brief description 
of the causes and complications of such turbulence. 
 In the border war between Eritrea and Ethiopia, 
both parties had ultimately agreed to resolve the 
dispute through binding arbitration on the legal basis of 
the sanctity of the colonial boundaries. These are 
cardinal principles of international law enshrined in the 
United Nations Charter as well as in the Constitutive 
Act of the African Union. Furthermore, these 
commitments were solemnly enshrined in the Algiers 
Peace Agreement that was signed by the parties in 
December 2000. The Algiers Agreement was 
comprehensive in its details. Essentially, it had two 
components: first, confidence-building provisions and 
 
 
15 08-53141 
 
measures through the deployment of a modest United 
Nations peacekeeping force; and secondly, settlement 
of the border dispute through final and binding 
arbitration on the basis of the colonial treaties and 
international law. 
 As members know, the parties went through 
lengthy and meticulous legal litigation in The Hague in 
2001. The Eritrea-Ethiopia Boundary Commission — a 
five-member arbitration panel of international 
jurists — announced its unanimous final and binding 
decision on 13 April 2002 and made serious efforts for 
five years, until the completion of its work in 
November 2007. From November 2007 onwards in 
particular, Ethiopia’s military presence on sovereign 
Eritrean territories has been one of blatant occupation. 
This is so because the Boundary Commission has 
decided to complete its demarcation functions — 
which were disrupted and held hostage by Ethiopia for 
five long years — through precise representation of the 
boundary by coordinates. 
 Throughout these years, Ethiopia’s reckless acts 
of destabilization and aggression were supported by the 
United States, and they continue to be. Throughout 
these years, the United States not only used its 
formidable clout in the United Nations system to 
forestall appropriate measures against Ethiopia 
pursuant to the Algiers Agreement and that were based 
on Chapter VII of the Charter, but it concocted various 
formulas — special envoys and extensions of the 
mandate of the United Nations Mission in Ethiopia and 
Eritrea (UNMEE), among other things — of 
“management by crisis”, to perpetuate the conflict and 
derail enforcement of the Commission’s legal decision. 
 The tragedy in Somalia is another extremely 
grave humanitarian situation that has been exacerbated, 
if not brought about, essentially because of wrong 
United States policies. Half a million Somalis are today 
displaced and living in abysmal conditions mainly as a 
result of Ethiopia’s military invasion in 2007. 
Thousands of innocent civilians have been killed. 
United States warplanes occasionally pulverize Somali 
villages in the name of the war on terrorism.  
 Were these interventions legal or justified? The 
portrayal of Somalia and the Union of Islamic Courts 
(UIC) as the epicentre or hub of terrorism was neither 
true nor candid. Somalis should and could have been 
given a chance to sort out their own problems through 
the reconciliation processes that they had begun in 
earnest. But all of those efforts were nipped in the bud 
through a pre-emptive invasion by Ethiopia at the 
instigation of the United States that resulted in massive 
humanitarian tragedy that dwarfs other contemporary 
crises in Africa. 
 Nor is the situation in the Sudan any different, 
either. While the complexities of the long and varied 
conflicts cannot be downplayed, the fact remains that 
United States policy in the Sudan is driven by other 
objectives and considerations. The net outcome has 
been and remains an aggravation of the multiple 
problems there, whether in relation to the 
implementation of the Comprehensive Peace 
Agreement between the North and South or with 
respect to the situation in Darfur. 
 Recently, the United States, which has a military 
base in Djibouti, has fabricated a new conflict situation 
between Djibouti and Eritrea to keep alive the hot spots 
of tension in the region. As I explained earlier, due to 
United States influence, the Security Council has been 
paralysed and rendered impotent in the face of 
Ethiopia’s occupation of sovereign Eritrean territories, 
including the town of Badme. At the same time, the 
United States doggedly tried to use the Security 
Council platform during its presidency last June to 
fabricate a non-existent problem and establish a case 
against Eritrea. 
 All those destabilizing acts are sometimes 
portrayed as unavoidable consequences or collateral 
damage of the war on terror. The fact is that the war on 
terror was derailed long ago from its original 
objectives and intentions in order to undermine and 
subvert forces and Governments that do not toe 
Washington’s line. Furthermore, the dragnet has been 
widely extended to involve the transparent interference 
of the United States in the subregional and regional 
organizations in our part of the world. 
 This untenable state of affairs cannot go on and 
should not be tolerated. The human sufferings have 
been and are too great, the time too long. Therefore, 
the collective international efforts to check United 
States excesses are timely and imperative — all the 
more so because those failures are widely recognized 
and acknowledged by significant segments of public 
opinion in the United States itself. 
 The perils of unchecked unipolarism have 
become glaringly obvious in the past few years. That 
reality can only accentuate the need to bolster the 
  
 
08-53141 16 
 
United Nations to make it a democratic and robust 
institution of multilateralism through prolonged and 
concerted collective efforts. 
 The need for prompt action requires great 
urgency, particularly in our region. For that to happen, 
first of all, illegal occupation of sovereign territories 
must be terminated and the rule of law and the Charter 
of the United Nations fully respected. Secondly, the 
invasion of Somalia must come to an end and the 
perpetrators of war crimes must be held accountable. 
Thirdly, the interferences in and complications of the 
problems in the Sudan must cease, and a conducive 
climate must be created to bring about a lasting 
solution. Lastly and most importantly, United States 
meddling in the affairs of the Horn of Africa region, 
which has invariably led to the instigation of crises, 
must be terminated. 
 The consequences of failing to act are dire 
indeed. Unless effective measures are taken to remedy 
the multiplying problems that our global community is 
confronting today, we run the risk of further widening 
and exacerbating them. The situation in the Horn of 
Africa may in fact spiral out of control unless those 
destabilizing practices are brought to an end. 
 In conclusion, I sincerely hope that our plea will 
be heeded so that further turmoil and suffering in our 
region may be avoided. 